Defendant is under conviction for the unlawful transportation of intoxicating liquor with punishment fixed at confinement in the penitentiary for one year.
Defendant is enlarged pending appeal upon a recognizance which does not conform to the requirements of Article 903, C. C. P. By the terms of said article it is necessary that the recognizance or bond show that defendant has beenconvicted. The recognizance in the instant case only recites that the defendant stands charged by indictment with the unlawful transportation of spirituous, vinous, and malt liquors capable of producing intoxication.
Because of the defect in the recognizance it becomes necessary to dismiss the appeal and it is so ordered.